 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   RAYMOND WATKINS,                                  Case No. 1:18-cv-00876-AWI-EPG-HC

12                  Petitioner,                        ORDER DIRECTING CLERK’S OFFICE TO
                                                       SEND PETITIONER TWO BLANK § 1983
13           v.                                        CIVIL RIGHTS COMPLAINT FORMS

14   TUOLUMNE COUNTY SUPERIOR                          (ECF No. 59)
     COURT,
15
                    Respondent.
16

17          Petitioner is proceeding pro se with a petition for writ of habeas corpus pursuant to 28

18 U.S.C. § 2241. On September 24, 2018, the Court received Petitioner’s request for two civil

19 complaint forms for filing a civil suit in federal court. (ECF No. 59).
20          Accordingly, the Court HEREBY DIRECTS the Clerk’s Office to send Petitioner two

21 blank § 1983 civil rights complaint forms.

22
     IT IS SO ORDERED.
23

24      Dated:    October 3, 2018                             /s/
                                                       UNITED STATES MAGISTRATE JUDGE
25

26
27

28
